CADWALADER, District Judge.
The petition of this bankrupt returns, of unsecured debts, in Schedule A 3, eleven items for, together, about six hundred dollars. He now applies to amend by adding to the list twenty other debts, for amounts together exceeding that sum in a small amount. He proposes, at the same time, to add, by wav of amendment, six items of outstanding credits, not in the original schedules of his estate, to the amount of, together, $314.25, which is not a small proportional addition to the property at first disclosed. The register seems to be of opinion that amendments of this kind should be allowed, as of course, after the warrant, and after the close of the business of the first meeting. This would be a very dangerous practice, where such culpable laxity is indicated as this case exhibits. The clerk will send to him a copy of the register’s and court’s opinions, in the Case of Ratcliffe [Case No. 11.578), 2d and 23d November. 1867. The amendments asked for in the present case cannot be allowed, except upon such conditions as may prevent injustice to creditors. What those conditions ought to be may be reported provisionally by the register. There certainly must be a new list of creditors made out and sent to every known creditor, with a notice of the amendment of the schedule of property. Whether a new warrant will be necessary, depends upon the question, whether a new general notice by publication will *770be requirable. On this point the register’s report will furnish the materials for a decision.